Johnson, J.
The general rules governing the duties and liabilities of a highway contractor in respect to providing warning signs and barricades for the protection of the traveling public in the area of a construction project are fully delineated and established by former decisions of this Court, among which are these: Hughes v. Lassiter, 193 N.C. 651, 137 S.E. 806; Evans v. Construction Co., 194 N.C. 31, 138 S.E. 411; Council v. Dickerson’s, Inc., 233 N.C. 476, 64 S.E. 2d 554; Presley v. Allen, 234 N.C. 181, 66 S.E. 2d 789. See also 25 Am. Jur., Highways, Sections 413 and 440. Therefore, it would serve no useful purpose to restate here the rules governing the tort liability of these corporate defendants.
It suffices to say our study of the record leaves the impression that the evidence adduced below is insufficient in any aspect to support the inference that negligence on the part of either corporate defendant contributed as the proximate cause, or as one of the proximate causes, of the injuries complained of in these actions.
*468When the evidence relating to a particular question or issue is so clear that only a single conclusion can reasonably be drawn therefrom, such conclusion should be declared by the court as a matter of law. Tysinger v. Dairy Products, 225 N.C. 717, 36 S.E. 2d 246; Earward v. General Motors Corp., 235 N.C. 88, 68 S.E. 2d 855. As in other cases, this rule applies both to the questions of negligence and proximate cause as essential elements of actionable negligence. Garner v. Pittman, 237 N.C. 328, 75 S.E. 2d 111; Mintz v. Murphy, 235 N.C. 304, 69 S.E. 2d 849. See also Shives v. Sample, 238 N.C. 724, 79 S.E. 2d 193.
Therefore, we conclude, and so hold, that the judgments of involuntary nonsuit were properly entered as to the corporate defendants.
In this view of the case, we deem it appropriate merely to announce decision, without elaboration or further comment, so as to preserve without prejudice the rights of the plaintiffs and the defendant Graham, yet to be litigated between themselves.
The results then, are:
On plaintiffs’ appeal: Affirmed.
On defendant Graham’s appeal: Affirmed.
Bobbitt, J., took no part in the consideration or decision of this case.